Citation Nr: 0431167	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-27 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder. 

5.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left chest wall, evaluated 20 
percent disabling.  

6.  Entitlement to an initial rating higher than 30 percent 
for residuals of cold injury involving the right lower 
extremity.  

7.  Entitlement to an initial rating higher than 30 percent 
for residuals of cold injury involving the left lower 
extremity.  

8.  Entitlement to an initial rating higher than 10 percent 
for residuals of cold injury involving the right upper 
extremity.  

9.  Entitlement to an initial rating higher than 10 percent 
for residuals of cold injury involving the left upper 
extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1947 to 
December 1951.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the New Orleans, Louisiana, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO issued a decision in October 2001 that, in part, granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 30 percent rating, effective August 24, 2001.  
As well, the RO confirmed and continued a 20 percent 
evaluation that had been in effect for residuals of a shell 
fragment wound of the left chest.  Additionally, the RO 
granted service connection  for residuals of cold injury of 
the each upper extremity and each lower extremity; 10 percent 
evaluations were assigned for each of the extremities, 
effective August 24, 2001.  The veteran appealed for higher 
initial ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The RO issued a rating decision in March 2003 denying service 
connection for hypertension, diabetes mellitus, and arthritis 
of multiple joints.  Thereafter, by a rating decision of 
March 2004, the RO assigned a 30 percent evaluation for 
residuals of a cold injury of the right lower extremity and a 
30 percent evaluation for residuals of a cold injury of the 
left lower extremity, both ratings effective August 24, 2001.  
The veteran continued to appeal for higher ratings.  
See, e.g., AB v. Brown, 6 Vet. App. 35, 39 (1993).

Contentions advanced by the veteran indicate that he might be 
seeking an increased rating for residuals of a shell fragment 
wound of the left chest wall based not only on muscle damage, 
but also based on nerve damage.  The United States Court of 
Appeals for Veterans Claims (Court) has held that separate 
ratings may be assigned for the separate and distinct 
manifestations of the same injury.  Esteban v. Brown, 6 Vet 
App. 259 (1994).  In that decision, the Court pointed out 
that clinical findings established that a single injury had 
produced three distinct, nonoverlapping residual impairments.  
Accordingly, the Court found that assignment of separate 
ratings did not violate the prohibited practice of 
pyramiding, i.e., evaluating the same manifestations of a 
disability under different diagnostic codes.  38 C.F.R. 
§ 4.14.  

Any neurologic residuals from the shell fragment wound to the 
left chest wall may be evaluated under a diagnostic code, 
separate and distinct from the diagnostic code now applied to 
muscle damage.  Accordingly, the issue of an increased rating 
for neurologic residuals of a shell fragment wound of the 
left chest wall is referred to the RO for any action deemed 
appropriate.  

The issue of the propriety of an initial rating higher than 
30 percent for PTSD is addressed in the REMAND portion of 
this decision following the ORDER.  The remand development 
will occur via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part concerning this claim.


FINDINGS OF FACT

1.  Hypertension was not shown to be present during service 
or within the first 
post-service year, and is not otherwise attributable to 
service; there also is no competent medical evidence 
attributing hypertension to the service-connected cold injury 
residuals.  

2.  Diabetes mellitus was not shown to be present during 
service or within the first post-service year, and is not 
otherwise attributable to service; there also is no competent 
medical evidence attributing hypertension to the service-
connected cold injury residuals.  

3.  Arthritis of multiple joints was not shown to be present 
during service or within the first post-service year, and is 
not otherwise attributable to service; there also is no 
competent medical evidence attributing current arthritis of 
any joints to the service-connected cold injury residuals.  

4.  Residuals of a shell fragment wound of the left chest 
wall are productive of no more than moderately severe 
impairment of Muscle Group II of the minor extremity.  

5.  Since August 24, 2001, residuals of cold injury of the 
right lower extremity have been manifested primarily by pain, 
numbness, cold sensitivity, arthralgia, and toenail 
abnormalities.  

6.  Since August 24, 2001, residuals of cold injury of the 
left lower extremity have been manifested primarily by pain, 
numbness, cold sensitivity, arthralgia, and toenail 
abnormalities.  



7.  Since August 24, 2001, residuals of cold injury of the 
right upper extremity have been manifested primarily by pain, 
numbness, cold sensitivity, and arthralgia; there are no 
associated color changes or tissue loss of the hand.

8.  Since August 24, 2001, residuals of cold injury of the 
left upper extremity have been manifested primarily by pain, 
numbness, cold sensitivity, and athralgia; there are no 
associated color changes or tissue loss of the hand.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

3.  Arthritis of multiple joints was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to, 
the result of, or aggravated by a service-connected 
disability or disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004).

4.  The criteria are not met for a rating higher than 20 
percent for residuals of a shell fragment wound of the left 
chest wall.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.56 
and § 4.73, Diagnostic Code 5302 (2004).  

5.  The criteria are not met for an initial rating higher 
than 30 percent for residuals of a cold injury to the right 
lower extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2004).  

6.  The criteria are not met for an initial rating higher 
than 30 percent for residuals of a cold injury to the left 
lower extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2004).  

7.  The criteria are not met for an initial rating higher 
than 10 percent for residuals of a cold injury to the right 
upper extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2004).  

8.  The criteria are not met for an initial rating higher 
than 10 percent for residuals of a cold injury to the left 
upper extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) , codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letters dated in 
September 2001 and November 2002 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He also was advised that VA would attempt to obtain 
records from private medical providers whom the veteran 
identified.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), especially when considered together, discussed 
the pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the claimant of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his/hers and VA's, for obtaining or presenting that evidence 
has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  As to private 
medical records, the Board notes that the veteran, at his 
September 2004 personal hearing, mentioned treatment for back 
problems from arthritis, during the 1950's, at a medical 
facility he did not then identify.  The undersigned Veterans 
Law Judge, who conducted the proceeding, advised the veteran 
and his representative that he would hold the record open for 
another 60 days-until November 13, 2004, for any additional 
private medical records the veteran might obtain provide.  
The veteran has not supplied any additional medical evidence 
since the September 13,2004 personal hearing.  In any event, 
those private medical records the veteran has provided have 
been added to the claims file.   

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the September 2001 
letter from the RO advising the claimant of his rights in 
VA's claims process predated the RO's October 2001 decision 
initially adjudicating his increased rating claims with 
respect to the left chest shrapnel wound residuals and cold 
injury residuals involving the four extremities.  
Additionally, as mentioned, the November 2002 letter from the 
RO advising the claimant of his rights in VA's claims process 
predated the RO's March 2003 decision initially adjudicating 
his service connection claims with respect to hypertension, 
diabetes, and arthritis.  Accordingly, those VCAA letters 
complied with the sequence of events (i.e., letter before 
denial) stipulated in the Pelegrini decisions, both I and II.

With respect to the VCAA letters of September 2001 and 
November 2002, the claimant was requested to respond within 
60 days.  

38 C.F.R. § 3.159(b)(1) (2004) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and hypertension, diabetes 
mellitus or arthritis is manifest to a degree of at least 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  
 
Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition.  But the veteran 
shall be compensated only for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2004).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  All reasonable doubt is resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial 
ratings assigned when service connection was granted for cold 
injury residuals involving the extremities, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson, at 125-26.

The following regulation provides a framework for evaluating 
disabilities from muscle injuries:

    (a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.
    (b) A through-and-through injury with muscle damage shall 
be evaluated as no less than a moderate injury for each group 
of muscles damaged.
    (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
    (d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

    (1) Slight disability of muscles--(i) Type of injury.  
Simple wound of muscle without debridement or infection.
    (ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.
    (iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

    (2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.
    (ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.
    (iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

    (3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.
    (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.
    (iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. 

    (4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.
    (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.
    (iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:
    (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
    (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an opposing group of muscles.
    (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
    (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56.

A noncompensable rating is warranted for slight impairment of 
Muscle Group II, major or minor extremity.  A 20 percent 
rating is warranted for moderate impairment of the major or 
minor extremity.  A 20 percent rating is also warranted for 
moderately severe impairment of the minor extremity.  A 30 
percent rating is warranted for moderately severe impairment 
of the major extremity.  A 30 percent rating is also 
warranted for severe impairment of the minor extremity.  A 40 
percent rating is warranted for severe impairment of the 
major extremity.  Function of Muscle Group II:  Depression of 
arm from vertical overhead to hanging at side (1, 2); 
downward rotation of scapula (3, 4); 1 and 2 act with Group 
III in forward and backward swing of arm.  Muscle Group II 
comprises extrinsic muscles of the shoulder girdle:  (1)  
Pectoralis major II (costosternal); (2)  latissimus dorsi and 
teres major (teres major, although technically an intrinsic 
muscle, is included with latissimus dorsi); (3)  pectoralis 
minor; (4) rhomboid.

38 C.F.R. § 4.73, Diagnostic Code 5302.  

A 10 percent rating is warranted for cold injury residuals, 
involving affected parts of the body, where there is 
arthralgia or other pain, numbness, or cold sensitivity.  
A 20 percent rating is warranted for cold injury residuals, 
involving affected parts of the body, where there is 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 30 percent rating is warranted for cold 
injury residuals, involving affected parts of the body, 
where there is arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

Note (1): Separately evaluate amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
under other diagnostic codes. Separately evaluate other 
disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., unless they are used to support an evaluation 
under diagnostic code 7122.

Note (2): Evaluate each affected part (e.g., hand, foot, 
ear, nose) separately and combine the ratings in accordance 
with Sec. Sec. 4.25 and 4.26.

38 C.F.R. § 4.104, Diagnostic Code 7122.



Analysis

Hypertension , Diabetes and Arthritis of Multiple Joints

Service medical records do not refer to hypertension, 
diabetes or arthritis of any joint.  An examination was 
performed in December 1951 for service separation.  Blood 
pressure was 118/68.  A urinalysis was negative for sugar.  
The spine and musculoskeletal system were evaluated as 
normal. 

A VA examination was performed in April 1952.  Blood pressure 
was 112/60.  A urinalysis was negative for sugar.  A private 
physician, who examined the veteran in September 1952, 
recorded blood pressure as 120/70.  

The veteran was hospitalized at a VA medical facility from 
July to September 1976 for low back surgeries to treat low 
back pain, with lower extremity sciatica secondary to L3-L4 
and L4-L5 herniated nucleus pulposus.  The diagnosis by 
private examiner in November 1977 was chronic degenerative 
disc disease at 
L5-S1.  These medical records do not contain opinion about 
the etiology of degenerative changes of the lumbosacral 
spine.  

Added to the record was a letter, from VA's Undersecretary of 
Health (IL 10-96-030, dated December 31, 1996), setting forth 
considerations for examiners evaluating the late effects of 
cold injuries.  The letter states that cold-related problems 
may worsen as veterans grow older and develop complicating 
conditions such as diabetes and peripheral vascular disease.  
Also added to the record was an excerpt from M21-1 , Part VI, 
§ 11.20, VA's manual of rating board procedures as it 
pertains to evaluating residuals of cold injury.  It sets 
forth that veterans with a history of cold injury face an 
increased risk of developing certain conditions at the site 
of the original injury, including arthritis or other bone 
abnormalities (osteoporosis, subarticular punched out 
lesions).  It is unclear from the M21-1 provision whether 
peripheral vascular disease includes hypertension, a 
peripheral arterial disorder.  Nevertheless, the Board shall 
assume the intent of the VA manual provision is to include 
hypertension.

VA examinations with respect to hypertension and diabetes 
were performed in December 2002.  The examiner remarked that 
the claims file had been reviewed.  The veteran related that 
hypertension had been diagnosed in the late 1950's.  He noted 
that diabetes had begun when he was 60 years old.  The 
examiner's assessment was that neither hypertension nor 
diabetes was related to the veteran's service-connected cold 
injury of many years before.  

A VA examination for cold injury residuals was performed in 
December 2002.  The examiner pointed out that x-rays showed 
no evidence of an arthritic condition of the hands or feet.  

A private physician, in a statement dated in September 2003, 
indicated that x-rays showed osteoarthritis of the veteran's 
knees.  Also seen on x-ray was degenerative joint disease and 
degenerative disc disease of the cervical spine.  The 
statement does not contain medical opinion about the etiology 
of the degenerative changes of the knees or cervical spine.  

There is no medical evidence of hypertension, diabetes or 
arthritis during service or within the first post-service 
year, and it is not otherwise contended.  Degenerative 
changes of the lumbosacral spine were first demonstrated 
about 25 years after the veteran completed military service, 
while hypertension and diabetes were first verified almost 50 
years thereafter.  Indeed, the veteran does not allege that 
hypertension, diabetes or arthritis were present during 
service or within the first post-service year.  Rather, he 
asserts that these three conditions developed secondary to 
service-connected cold injury residuals involving his hands 
and feet.  In support of this assertion, he calls the Board's 
attention to a VA manual provision and a VA official letter 
indicating a relationship between frostbite residuals and the 
development of hypertension, diabetes, and arthritis.  

The Board does not dispute the validity of what is stated in 
the VA manual provision and official letter, and in this 
case, these documents serve as treatise evidence.  But this 
evidence does not indicate, in this veteran's particular 
case, that his hypertension, diabetes or arthritis were 
caused or underwent an increase in severity because of his 
service-connected frostbite residuals.  Rather, the treatise 
evidence merely raises the possibility that frostbite 
residuals might have played a part in the etiology of 
hypertension, diabetes or arthritis.  Moreover, with respect 
to arthritis, the VA manual provision and official letter 
specify a relationship between cold injury residuals and 
arthritis only in that instance where arthritis develops at 
the site of cold injury.  In this case, recent VA x-ray 
examination specifically ruled out arthritis of the hands or 
feet.  

In any event, the VA official letter and manual provision 
will not suffice to establish the contended secondary 
relationship.  This is because such treatise evidence must 
discuss generic relationships with a degree of certainty such 
that under the facts of this particular case there is at 
least a plausible causality based on objective facts rather 
than on unsubstantiated lay medical opinion.  See, e.g., 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing 
Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).

So even considering this evidence, there still is no 
objective medical opinion indicating that, in this particular 
case, the veteran's current hypertension, diabetes, or 
arthritis of the knees or a segment of the spine are 
attributable to his service-connected cold injury residuals.  
In fact, a VA physician ruled out any relationship between 
service-connected frostbite residuals and the development of 
hypertension or diabetes.  Moreover, as mentioned above, the 
objective evidence demonstrates that the veteran does not 
have arthritis of the hands or feet, so that arthritis is not 
even present in the anatomical locations of the service-
connected cold injury residuals.  

Since the veteran is a layman, he does not have the necessary 
medical training and/or expertise to give a probative opinion 
on determinative issues such as the diagnosis or etiology of 
a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
So there remains no competent evidence that his hypertension, 
diabetes, or arthritis developed secondary to his service-
connected cold injury residuals.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

For these reasons, the claims for service connection for 
hypertension, diabetes and arthritis of multiple joints must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

Shell Fragment Wound of the Left Chest Wall

Service medical records show that the veteran, in late July 
1950, sustained a penetrating shell fragment wound to the 
left chest.  The wound of entrance was in the posterior 
axillary line of the left chest along the side of the eight 
rib.  X-ray examination revealed that metallic foreign bodies 
were seen in soft tissues of the left thoracic wall.  The 
principal shrapnel fragment was surgically removed and the 
tract excised and primarily closed.  The shrapnel wound was 
found to be healing well when the veteran was discharged from 
the hospital in mid-August 1950 and returned to duty.  

A VA surgical examination was performed in April 1952.  It 
was reported that there had been no history of pleural 
penetration or fractured ribs from the shell fragment wound 
to the left chest.  Current clinical inspection disclosed an 
5-inch, linear oblique scar, beginning at the anterior 
axillary line and running obliquely upward and ending at the 
posterior axillary line region of the eight and ninth ribs.  
No bony deformity of the chest wall was present.  

The veteran was afforded a VA muscle examination in September 
2001.  Clinical inspection showed no sensitivity about the 
wound site.  There was no adhesion of the wound scar to 
underlying tissue.  No tendon damage was detected.  There was 
no loss of muscle strength and no muscle herniation.  The 
veteran had full range of motion of the left shoulder.  

A VA examination for scars was performed in December 2002.  
The veteran related that he was right-handed.  He currently 
complained of soreness in the area of the scar from a shell 
fragment wound of the left chest.  Clinical inspection showed 
no tenderness about the operative scar of the left chest.  
The scar was not adherent to underlying tissue, nor was there 
loss of underlying tissue.  There was no limitation of 
function as a result of the scar.  

At the veteran's personal hearing in September 2004, he 
testified that a scar of the left chest wall limited motion 
of the arm and that he had chest pain about the area of the 
scar from muscle damage.  

The evidence reveals that the veteran is right-handed and 
that he sustained a shrapnel wound of the left chest and 
shoulder area, an anatomical area comprised by Muscle Group 
II under VA governing criteria.  So, the veteran's left arm 
is his minor arm.  

The shrapnel fragments from the wound to the left chest wall 
were confined to soft tissue, and so did not involve damage 
to the ribs or shoulder joint.  The veteran was hospitalized 
for about 25 days for surgery and convalescence from the 
shell fragment wound.  At discharge from the hospital, he had 
improved and was returned to duty rather than being sent for 
yet more convalescence.  

The evidence reveals that the residuals of shell fragment 
wound of the left chest wall are manifested primarily by an 
asymptomatic scar.  The veteran has testified to pain when 
moving the left arm, and the Board does not dispute that he 
experiences some left arm and left chest wall discomfort.  
Still, the medical evidence shows that he has full range of 
motion of the left arm.  There is no deformity of the left 
shoulder or left chest wall area.  There is no indication 
from examination findings in recent years that there is 
weakness or atrophy of affected muscles.  In order to be 
entitled to assignment of a rating higher than 20 percent for 
residuals of a shell fragment wound of Muscle Group II of the 
minor arm, there must be objective evidence of severe 
impairment.  This has not been demonstrated.  In reaching its 
determination that a higher rating is not warranted for 
residuals of a shrapnel wound of the left chest wall, the 
Board has been mindful of the doctrine of the benefit of the 
doubt.  

Cold Injury Residuals of the Upper and Lower Extremities

The veteran had service in Korea as an infantryman, and his 
duties were consistent with exposure of the hands and feet to 
cold.  Frostbite involving the veteran's feet was 
specifically confirmed by service medical records.  

A VA examination was performed in April 1952.  There were 
then no complaints or findings of frozen feet.  

On a VA examination for cold injury residuals in September 
2001, it was reported that the veteran had not received 
treatment for frostbite since service.  He complained of 
peeling of the hands, breakdown of the nails, and fungal 
infections of the toenails.  He stated that the feet felt 
painful, cold and numb.  He denied amputations, Raynaud's 
phenomenon, or frostbite scars.  He indicated having good 
approximation between the fingers and thumb and between the 
palm of the hands and fingertips.  He reportedly had sweating 
of the hands and feet.  

On clinical inspection, the skin of both feet was 
hypopigmented.  No edema was detected.  The feet were cold to 
touch.  There was atrophy of the nails.  The skin was dry.  
No ulceration was seen.  There was no hair growth.  A fungus 
infection was noted.  Numbness was detected.  There was 
orthopedic pain of the metatarsal bones.  The diagnosis was 
frostbite of the feet and hands, affecting the feet more than 
the hands.  

A VA examination for cold injury residuals was performed in 
December 2002.  The veteran described essentially the same 
symptoms from frostbite of the hands and feet as reported on 
the VA frostbite residuals examination referenced above.  
Clinical inspection disclosed that the skin of the hands and 
feet was pink.  There was no edema.  Skin temperature was 
warm.  The skin of the feet was dry.  The dorsalis pedis and 
posterior tibial pulses were 1+ and equal bilaterally.  
There was no evidence of vascular insufficiency or of 
Raynaud's phenomenon.  
X-ray examination showed no evidence of arthritis of the 
hands or feet.  

A private podiatrist provided a July 2003 report indicating 
the veteran complained of painful, thickened toenails.  
Clinical inspection revealed that neurovascular status was 
intact, with +2/4 dorsalis pedis and +2/4 posterior tibial 
pulses; capillary filling time was instantaneous.  The 
toenails were elongated, thickened, dystrophic, and 
hypertrophic.  The assessments included ingrown toenails with 
paronychia, and onychomycotic nails; type II diabetes.

The veteran presented at a VA podiatry clinic in October 
2003.  A history of diabetes was noted.  He reported 
intermittent, sharp shooting foot pain and indicated that the 
pain had become worse in recent years.  He also claimed 
numbness of the feet, going up the legs.  On clinical 
inspection, all pedal pulses were palpable.  When the veteran 
was examined most recently by the VA podiatry clinic in 
February 2004, the skin of the feet was found to be dry, 
without scaling.  The assessments included residuals of cold 
weather injuries of the feet and onychomycosis.  

At the veteran's personal hearing in September 2004, he 
testified that he felt pain and numbness of the upper and 
lower extremities.  He stated that he had splitting and 
cracking of the toenails.

With respect to frostbite of the feet, the evidence 
demonstrates that the veteran experiences cold injury 
residuals that include subjective symptoms of pain, numbness 
and cold sensitivity, as well as joint discomfort or 
arthralgia.  Hypopigmentation of the feet was noted by one VA 
examiner, while another examiner described the feet as being 
pink, i.e., without abnormal color changes.  In any event, 
pulses of blood vessels supplying the feet are satisfactory, 
and no significant neurovascular changes have been 
demonstrated.  As well, x-ray examination specifically showed 
that the veteran does not have arthritis affecting the feet.  

Furthermore, examiners have found dystrophic changes of the 
toes manifested as enlarged and deformed toenails.  It is not 
clear from the record whether dystrophic changes of the 
veteran's toenails are attributable to vascular insufficiency 
related to diabetes, a condition for which service connection 
is not in effect, or whether they are related to service-
connected cold injury residuals.  In any event, the Board 
shall assume that toenail abnormalities are attributable to 
the service-connected residuals of frostbite of the feet.  
See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(if VA cannot distinguish by competent medical opinion the 
extent of the veteran's symptoms that are attributable to 
service-related causes, from those that are not, then VA must 
effectively presume that all of the symptoms are part and 
parcel of the underlying service-connected disability).

The currently assigned rating of 30 percent for cold injury 
residuals affecting each of the veteran's feet includes not 
only the previously mentioned subjective symptoms, but any 
dystrophic changes of the toenails and hypopigmentation 
noted.  There is no tissue loss nor are there arthritic 
changes associated with frostbite residuals of the feet.  Yet 
the 30 percent evaluation currently assigned for cold injury 
residuals of each of the veteran's feet even includes tissue 
loss and x-ray finding of arthritis.  In any event, the Board 
notes that the 30 percent evaluation for cold injury 
residuals is the highest schedular rating provided by 
Diagnostic Code 7122.  Clearly, no reasonable basis is 
provided for assignment of a rating higher than 30 percent 
for frostbite residuals affecting each lower extremity.

With respect to frostbite of the hands, the evidence 
demonstrates that the principal residuals of cold injury are 
subjective symptoms of pain, numbness, and cold sensitivity.  
There are no objective findings indicating tissue loss, 
fingernail abnormalities, color changes of the hands or 
objectively confirmed sweating or hyperhidrosis.  As well, x-
ray examination specifically showed that the veteran does not 
have arthritis affecting the hands.  Absent any of the 
objective findings just mentioned, no reasonable basis is 
provided for assignment of a rating higher than 10 percent 
for residuals of cold injury of either upper extremity.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's disabilities stemming from 
frostbite residuals.  The record, however, does not support 
assigning different percentage disability ratings during the 
period in question.  Fenderson, supra.  In reaching its 
determination that a higher rating is not warranted for 
residuals of cold injury involving the hands or feet, the 
Board has been mindful of the doctrine of the benefit of the 
doubt.  


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.

Service connection for arthritis is denied.  

A rating higher than 20 percent for residuals of a shell 
fragment wound of the left chest wall is denied.  

An initial rating higher than 30 percent for residuals of 
cold injury involving the right lower extremity is denied.  

An initial rating higher than 30 percent for residuals of 
cold injury involving the left lower extremity is denied.  

An initial rating higher than 10 percent for residuals of 
cold injury involving the right upper extremity is denied.  

An initial rating higher than 10 percent for residuals of 
cold injury involving the left upper extremity is denied.  


REMAND

In testimony at the personal hearing in September 2004, the 
veteran related that he had been attending group therapy for 
PTSD at a VA mental health facility.  He remarked that he 
attended group therapy about once a month.  On VA psychiatric 
evaluation in December 2002, the examiner referred to having 
reviewed a computerized medical record of the veteran's 
treatment, in addition to the claims file.  It was reported 
that the veteran had been seen in a PTSD group, apparently 
facilitated by a Malcolm Young, Ph.D., on 24 occasions since 
October 4, 2001.  As well, he was seen on October 9, 2002 by 
a Dennis Weldon, M.D., a psychiatrist.  Records of either the 
veteran's group or individual therapy at the mental health 
clinic are not of record and must be obtained.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain copies of the veteran's 
treatment at a VA mental health clinic 
since October 2001.  Specifically, ask 
for any records prepared by clinicians 
Young and Weldon.  Once obtained, these 
records should be associated with the 
other evidence in the claims folder.

2.  Then readjudicate the claim for an 
initial rating higher than 30 percent for 
PTSD in light of any additional evidence 
obtained.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, send him and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



